                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROBERT L. HILLMAN,
                                       CASE NO. 2:20-CV-1544
       Petitioner,                     JUDGE JAMES L. GRAHAM
                                       Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, ALLEN
CORRECTIONAL INSTITUTION,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. This case has been referred to the Undersigned pursuant to 28 U.S.C.

§ 636(b) and Columbus’ General Order 14-1 regarding assignments and references to United

States Magistrate Judges.

       Petitioner has filed a Motion for Leave to Proceed in forma pauperis with an attached

prison account statement. (Doc. 1). Upon consideration, the Court finds the Motion to be

meritorious, and therefore, it is GRANTED.

       WHEREUPON, IT IS ORDERED THAT the Petitioner be allowed to prosecute this

action without prepayment of fees or costs and that judicial officers who render services in this

action shall do so as if the costs had been prepaid.

       This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief . . .” If it does so

appear, the petition must be dismissed. Id. With this standard in mind, and for the reasons that
follow, these are the circumstances here. It is therefore RECOMMENDED that this action be

TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as successive.

I.     BACKGROUND

       Petitioner challenges his February 25, 2014, convictions after a jury trial in the Franklin

County Court of Common Pleas on charges of burglary, attempted burglary, receiving stolen

property, and theft. The trial court imposed an aggregate term of eighteen years imprisonment.

On December 30, 2014, the appellate court affirmed the trial court’s judgment, but remanded the

case for issuance of a nunc pro tunc judgment entry correcting a clerical error. State v. Hillman,

14AP-252, 14AP-253, 26 N.E.3d 1236 (Ohio App. 10th Dist. 2014). On June 3, 2015, the Ohio

Supreme Court declined to accept jurisdiction of the appeal. State v. Hillman, 142 Ohio St.3d

1477 (Ohio 2015). Petitioner also unsuccessfully pursued post-conviction relief. See State v.

Hillman, 10th Dist. No. 17AP-256, 2017 WL 4652075 (Ohio Ct. App. Oct. 17, 2017). Petitioner

indicates that he subsequently again pursued state post-conviction relief and collateral relief,

without success. (See Petition, Doc. 1-1, PAGEID # 13–18). He also filed a delayed motion for

a new trial. (PAGEID # 22).

       On March 25, 2020, Petitioner filed this pro se habeas corpus petition. He asserts that he

was denied the effective assistance of counsel during the pre-trial investigative and advisory

stages of litigation (claim one); that he was denied due process and equal protection because the

trial court failed to hold an evidentiary hearing or conducted sham evidentiary proceedings in

post-conviction proceedings (claim two); that he was denied due process and equal protection

because the trial court used its recollection of evidence to deny the post-conviction petition and

failed to appoint counsel on Petitioner’s behalf (claim three); and that he was denied due process




                                                2
and equal protection because the trial court denied Petitioner’s request for an investigator to

locate a key defense witness (claim four).

       However, this is not Petitioner’s first federal habeas corpus petition. On June 16, 2015,

he filed his first federal habeas corpus petition pursuant to 28 U.S.C. § 2254 challenging these

same convictions. On October 20, 2016, Judgment was entered dismissing that action. Hillman

v. Warden, Chillicothe Correctional Inst., Case No. 2:15-cv-2417, 2016 WL 6125400 (S.D. Ohio

Oct. 20, 2016). On June 26, 2017, the Sixth Circuit denied Petitioner’s application for a

certificate of appealability.   On March 9, 2018, the Court denied Petitioner’s motion for

reconsideration as a successive. Hillman v. Warden, Chillicothe Correctional Inst., Case No.

2:15-cv-2417, 2018 WL 1224512 (S.D. Ohio Mar. 9, 2018). On July 12, 2018, the Sixth Circuit

denied Petitioner’s application for a certificate of appealability.

       Thus, this action plainly constitutes a successive, or second, habeas corpus petition.

II.    SUCCESSIVE PETITIONS

       Before a second or successive petition for a writ of habeas corpus can be filed in the

district court, the applicant shall move in the appropriate circuit court of appeals for an order

authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A).

       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does

not have jurisdiction to entertain a successive post-conviction motion or petition for writ of

habeas corpus in the absence of an order from the court of appeals authorizing the filing of such

successive motion or petition. Burton v. Stewart, 549 U.S. 147, 152–53 (2007). Unless the court

of appeals has given approval for the filing of a second or successive petition, a district court in

the Sixth Circuit must transfer the petition to the United States Court of Appeals for the Sixth

Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam). Under § 2244(b)(3)(A), only a



                                                  3
circuit court of appeals has the power to authorize the filing of a successive petition for writ of

habeas corpus. Id.

        That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2254 petition unless authorized by the Court of Appeals for the Sixth Circuit. The Sixth

Circuit, in turn, will issue this certification only if Petitioner succeeds in making a prima facie

showing either that the claim sought to be asserted relies on a new rule of constitutional law

made retroactive by the United States Supreme Court to cases on collateral review; or that the

factual predicate for the claim could not have been discovered previously through the exercise of

diligence, and these facts, if proven, would establish by clear and convincing evidence that, but

for the constitutional error, no reasonable factfinder would have found the applicant guilty.

28 U.S.C. § 2244(b)(2).

        The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in the district court without § 2244(b)(3)(A) authorization in In re Sims:

        [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the district court,
        or when a second or successive petition for habeas corpus relief or § 2255 motion
        is filed in the district court without § 2244(b)(3) authorization from this court, the
        district court shall transfer the document to this court pursuant to 28 U.S.C. §
        1631.

Id. at 47.

III.    DISPOSITION

        Accordingly, it is RECOMMENDED that this action be TRANSFERRED to the

United States Court of Appeals for the Sixth Circuit as successive.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific



                                                  4
proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.

       IT IS SO ORDERED.



Date: March 27, 2020                                  /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
